EXHIBIT SUN HEALTHCARE GROUP, INC. SUBSIDIARIES as of March 1, 2008 Jurisdiction of Incorporation Sun Healthcare Group, Inc. Delaware Masthead Corporation New Mexico SHG Services, Inc. Delaware CareerStaff Unlimited, Inc. Delaware ProCare One Nurses, LLC Delaware SunDance Rehabilitation Corporation Connecticut HTA of New York, Inc. New York SunAlliance Healthcare Services, Inc. Delaware Pacific Health Care, Inc. Arizona U.S. Laboratory Corp. Delaware SunDance Rehabilitation Agency, Inc. Delaware Sun Anacortes, Inc. Delaware SunBridge Healthcare Corporation New Mexico Harborside Healthcare Corporation Delaware Bay Tree Nursing Center Corp. Massachusetts Belmont Nursing Center Corp. Massachusetts Countryside Care Center Corp. Massachusetts Florida Holdings III, LLC Delaware 1501 SE 24th Road, LLC Delaware 1980 Sunset Point Road, LLC Delaware 2600 Highlands Boulevard, North, LLC Delaware 3865 Tampa Road, LLC Delaware 4927 Voorhees Road, LLC Delaware KHI LLC Delaware Harborside Healthcare Advisors Limited Partnership Massachusetts Connecticut Holdings I, LLC Delaware Arden Real Estate Holdings, LLC Delaware Reservoir Real Estate Holdings, LLC Delaware Florida Holdings I, LLC Delaware 1775 Huntington Lane, LLC Delaware Huntington Place Limited Partnership Florida Harborside Health I LLC Delaware Harborside Connecticut Limited Partnership Massachusetts Harborside Danbury Limited Partnership Massachusetts HHC 1998-I Trust Massachusetts Hbr Danbury, LLC Delaware Hbr Trumbull, LLC Delaware Hbr Stamford, LLC Delaware Harborside Healthcare Baltimore Limited Partnership Massachusetts Harborside Massachusetts Limited Partnership Massachusetts Massachusetts Holdings I, LLC Delaware Falmouth Healthcare, LLC Delaware Mashpee Healthcare, LLC Delaware Wakefield Healthcare, LLC Delaware Westfield Healthcare, LLC Delaware Harborside North Toledo Limited Partnership Massachusetts 1 Harborside Point Place, LLC Delaware Harborside Sylvania, LLC Delaware Harborside Rehabilitation, Limited Partnership Massachusetts Vital Care Services, LLC Delaware Harborside of Cleveland Limited Partnership Massachusetts Harborside of Dayton Limited Partnership Massachusetts Harborside of Ohio Limited Partnership Massachusetts Harborside Rhode Island Limited Partnership Massachusetts Riverside Retirement Limited Partnership Massachusetts Harborside Holdings I, LLC Delaware Harborside Toledo Business LLC Massachusetts HHCI Limited Partnership Massachusetts Florida Holdings II, LLC Delaware 1240 Pinebrook Road, LLC Delaware 2900 Twelfth Street North, LLC Delaware 4602 Northgate Court, LLC Delaware Harborside New Hampshire Limited Partnership Massachusetts Harborside Toledo Limited Partnership Massachusetts Harborside Swanton, LLC Delaware Harborside Troy, LLC Delaware Ohio Holdings I, LLC Delaware Marietta Healthcare, LLC Delaware Harford Gardens LLC Maryland New Hampshire Holdings, LLC Delaware Harborside Northwood, LLC Delaware Northwest Holdings I, LLC Delaware 1104 Wesley Avenue, LLC Delaware 395 Harding Street, LLC Delaware Harborside Healthcare Limited Partnership Massachusetts Florida Administrative Services, LLC Delaware Hbr Kentucky, LLC Delaware Bradford Square Nursing, LLC Delaware Crescent Place, LLC Delaware Crestview Nursing, LLC Delaware Grant Manor LLC Delaware HBR Bardwell LLC Delaware HBR Barkely Drive, LLC Delaware HBR Bowling Green LLC Delaware HBR Brownsville, LLC Delaware HBR Campbell Lane, LLC Delaware HBR Elizabethtown, LLC Delaware HBR Lewisport, LLC Delaware HBR Madisonville, LLC Delaware HBR Owensboro, LLC Delaware HBR Paducah, LLC Delaware HBR Woodburn, LLC Delaware Kentucky Holdings I, LLC Delaware Klondike Manor LLC Delaware Leisure Years Nursing, LLC Delaware Owenton Manor Nursing, LLC Delaware Pine Tree Villa LLC Delaware Regency Nursing, LLC Delaware 2 Woodspoint LLC Delaware HHC Nutrition Services, LLC Delaware LTC Leasing, LLC Delaware Maryland Harborside Corp. Massachusetts Bowie Center, Limited Partnership Maryland Massachusetts Holdings II, Limited Partnership Massachusetts Harborside Administrative Services, LLC Delaware Oakhurst Manor Nursing Center Corp. Massachusetts Orchard Ridge Nursing Center Corp. Massachusetts Sunset Point Nursing Center Corp. Massachusetts West Bay Nursing Center Corp. Massachusetts Peak Medical Corporation Delaware Peak Medical Ancillary Services, Inc. Delaware PMC Hospice Services, Inc. Oklahoma SolAmor Hospice Corporation Oklahoma Peak Medical Assisted Living, Inc. Delaware Peak Medical Colorado No. 2, Inc. Delaware Peak Medical Colorado No. 3, Inc. Delaware Peak Medical Farmington, Inc. Delaware Peak Medical FHAPT, Inc. Delaware Peak Medical Forest Hills, Inc. Delaware Peak Medical Gallup, Inc. Delaware Peak Medical Idaho Operations, Inc. Delaware Peak Medical Las Cruces No. 2, Inc. Delaware Peak Medical Las Cruces, Inc. Delaware Peak Medical Mayfair, Inc. Delaware Peak Medical Montana Operations, Inc. Delaware Great Falls Health Care Company, L.L.C. Montana Peak Medical New Mexico No. 3, Inc. Delaware Peak Medical NM Management Services, Inc. Delaware Peak Medical of Boise, Inc. Delaware Peak Medical of Colorado, Inc. Delaware Peak Medical of Idaho, Inc. Delaware Peak Medical of Montana, Inc. Delaware Peak Medical of Utah, Inc. Delaware Peak Medical Oklahoma HoldingsLake Drive, Inc. Delaware Peak Medical Oklahoma HoldingsMcLoud, Inc. Delaware Peak Medical Oklahoma No. 1, Inc. Delaware Peak Medical Oklahoma No. 10, Inc. Delaware Peak Medical Oklahoma No. 11, Inc. Delaware Peak Medical Oklahoma No. 12, Inc. Delaware Peak Medical Oklahoma No. 13, Inc. Delaware Peak Medical Oklahoma No. 3, Inc. Delaware Peak Medical Oklahoma No. 4, Inc. Delaware Peak Medical Oklahoma No. 5, Inc. Delaware Peak Medical Oklahoma No. 7, Inc. Delaware Peak Medical Oklahoma No. 8, Inc. Delaware Peak Medical Oklahoma No. 9, Inc. Delaware Peak Medical PeachTree, Inc. Delaware Peak Medical Roswell, Inc. Delaware Peak Medical Utah No. 2, Inc. Delaware PM Henryetta Holdings, Inc. Delaware 3 PM Oxygen Services, Inc. Delaware Regency Health Services, Inc. Delaware SunBridge Braswell Enterprises, Inc. California SunBridge Brittany Rehabilitation Center, Inc. California SunBridge Care Enterprises, Inc. Delaware SunBridge Beckley Health Care Corp. West Virginia SunBridge Care Enterprises West Utah SunBridge Circleville Health Care Corp. Ohio SunBridge Dunbar Health Care Corp. West Virginia SunBridge Glenville Health Care, Inc. West Virginia SunBridge Marion Health Care Corp. Ohio SunBridge Putnam Health Care Corp. West Virginia SunBridge Salem Health Care Corp. West Virginia SunBridge Carmichael Rehabilitation Center California SunBridge Hallmark Health Services, Inc. Delaware SunBridge Harbor View Rehabilitation Center California SunBridge Meadowbrook Rehabilitation Center California SunBridge Paradise Rehabilitation Center, Inc. California SunBridge Regency Rehab Hospitals, Inc. California SunBridge San Bernardino Rehabilitation Hospital, Inc. Delaware SunBridge Regency-North Carolina, Inc. North Carolina SunBridge Regency-Tennessee, Inc. Tennessee SunBridge Shandin Hills Rehabilitation Center California SunBridge Stockton Rehabilitation Center, Inc. California SB Fountain City, Inc. Georgia SB New Martinsville, Inc. West Virginia SB West Toledo, Inc. Ohio SunBridge Clipper Home of North Conway, Inc. New Hampshire SunBridge Clipper Home of Portsmouth, Inc. New Hampshire SunBridge Clipper Home of Rochester, Inc. New Hampshire SunBridge Clipper Home of Wolfeboro, Inc. New Hampshire SunBridge G. P. Corporation New Mexico SunBridge Goodwin Nursing Home, Inc. New Hampshire SunBridge Mountain Care Management, Inc. West Virginia SunBridge Nursing Home, Inc. Washington SunBridge Retirement Care Associates, Inc. Colorado Americare Health Services Corp. Delaware SunBridge Charlton Healthcare, Inc. Georgia SunBridge Gardendale Health Care Center, Inc. Georgia SunBridge Jeff Davis Healthcare, Inc. Georgia SunBridge Maplewood Healthcare Center of Jackson, Tennessee, Inc. Tennessee SunBridge Statesboro Health Care Center, Inc. Georgia SunBridge Summers Landing, Inc. Georgia SunBridge West Tennessee, Inc. Georgia SunHealth Specialty Services, Inc. New Mexico SunMark of New Mexico, Inc. New Mexico The Mediplex Group, Inc. New Mexico CareerStaff Services Corporation Colorado SunDance Services Corporation Tennessee 4
